Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01211-CV
____________
 
ROBERT LEWIS,
Appellant
 
V.
 
MBNA AMERICA BANK, N.A.,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
795,855
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 25,
2003.  The clerk=s record was filed on November 14,
2003.  No reporter=s record was taken.  No brief was filed.
On February 26, 2004, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before March 25, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.